Citation Nr: 0009156	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-47 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a well-grounded claim of entitlement to service 
connection for an acquired psychiatric disability has been 
submitted.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1967 to September 1971.

This appeal arose from a July 1996 decision of the department 
of veterans Affairs (VA) Regional Office in Oakland, 
California (the RO) which found that the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability was not well grounded.
In his October 1996 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Member of the 
Board of Veterans' Appeals (the Board) at the RO.  The 
requested hearing was scheduled to be conducted before the 
undersigned at the RO on October 27, 1999.  The veteran 
failed to report for the hearing without explanation.  
Pursuant to VA regulation, the case will be processed as if 
the veteran's request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d) (1999).


FINDING OF FACT

There is no competent medical evidence of a psychiatric 
disability during service and no competent medical evidence 
demonstrating a nexus between the veteran's currently claimed 
psychiatric disability and his service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a chronic 
acquired psychiatric disability.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  In essence , he contends 
that he had a "breakdown" in service which was caused by 
stresses experienced therein.  He also appears to contend 
that he had a "latent psychiatric disorder upon induction 
into the United States Air Force" which was aggravated by 
service.  He also contends that "I was born with a chemical 
imbalance which was aggrevated [sic] by military service".

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issues on appeal; and then 
analyze the veteran's claim and render a decision.

Factual background

The veteran's service medical records are pertinently 
negative with respect to complaints of and treatment for 
psychiatric complaints.  His service personnel records do not 
indicate any personal problems.

Coincident with his leaving service in September 1971, the 
veteran filed a claim of entitlement to service connection 
(VA Form 21-526e) for several physical problems.  He did not 
mention any psychiatric difficulties.  An enrollment 
certification dated in October 1971 certified that the 
veteran was attending junior college.  The veteran was 
hospitalized with a diagnosis of probable infectious 
hepatitis in November 1971.  Psychiatric problems were not 
mentioned.

A VA physical examination was completed in December 1971.  No 
psychiatric problems were mentioned by the veteran, who 
indicated that he was attending school.  The veteran 
evidently continued attending college until 1973.  A medical 
history and physical examination in April 1972 was 
pertinently negative.

Of record is the report of an April 1974 VA physical 
examination.  The veteran stated that he had been treated for 
"nerves" starting in March 1974.  The VA examiner did not 
complete the section of the examination report form dealing 
with neurological and psychiatric problems.

Also of record is a VA Medical Certificate (VA Form 10-10m) 
dated May 1976.  He reported a six year history of drug 
abuse.  The diagnosis was drug dependence-heroin.

A May 1979 VA outpatient treatment record indicates that the 
veteran complained of depression and paranoia.  He gave a 
history of being in jail in 1976-7.  The impression was 
possible paranoid state; possible borderline personality.

The veteran was hospitalized at a VA facility from October to 
December 1979.  He gave a history of working for the United 
States Post Office from 1973 to 1976; of doing off jobs after 
that; and being unemployed at the time of admission to the VA 
hospital.  The veteran also reported a history of alcohol and 
drug abuse and being jailed for burglary.  Discharge 
diagnoses included habitual excessive drinking.

A December 1989 individual diagnostic summary from a private 
Health Management Organization indicated that the veteran 
complained of depression.  Diagnoses were mixed personality 
disorder; cannabis abuse; and opiate abuse, in remission.

A number of more recent VA outpatient treatment records, 
dating from 1991, are of record.  These indicate ongoing 
problems with and treatment for substance abuse.  The veteran 
complained of being depressed at times.

Also of record are  number of statements of the veteran.  In 
substance, in these statements the veteran ascribes his 
problems to stresses he experienced in military service.  He 
has further stated that "my mother and father sent me to a 
child psychiatrist at 12-3 years of age due to being 
different or 'strange'.  He acknowledged that records from 
these sessions no longer existed.  The veteran further stated 
that he sought help for psychiatric problems in 1973, 
approximately 11/2 years after leaving service.

Relevant law and regulations

Service connection

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection may also be granted if the evidence 
establishes that a psychiatric disability was manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Congenital or developmental defects, including personality 
disorders and mental deficiency are not diseases or injuries 
subject to a grant of service connection. See 38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.

With respect to alcohol abuse, Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, law and VA regulations also provide 
that that no compensation shall be paid if a claimed 
disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol. 38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (1999). 

Well grounded claims

The threshold question in any case is whether an appellant 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible, meritorious on its own or capable 
of substantiation.  If not, his appeal must fail and there is 
no duty to assist him further in the development of his 
claim, since any such development would be futile.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that a claim must be accompanied by evidence.

In order for a claim to be well grounded, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence);  of a current 
disability (a medical diagnosis); and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Analysis

As discussed above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498 (1995).

With respect to the first Caluza prong, current disability, 
diagnoses of record include substance abuse and personality 
disorder.  As indicated above in the law and regulations 
section, neither substance abuse or personality disorder may 
be service connected.  There is no current diagnosis of a 
chronic acquired psychiatric disability of record.   In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.

The Board wishes to make it clear that although the veteran 
has reported being depressed at times, complaints of 
depression do not translate into a diagnosis of depression.  
A diagnosis of depressive disorder by a medical professional 
is required.  Cf. Sanchez-Benitez v. West, U.S. Vet. App. No. 
97-1948 (December 29, 1999), slip op. at 4 [ a symptom such 
as pain alone, without a diagnosed or identifiable malady or 
condition, does not in and of itself constitute a 
disability].

With respect to the second Caluza prong, in-service 
incurrence, there is no evidence of psychiatric problems 
during service or during the one year presumptive period 
thereafter.  The first indication of record of psychiatric 
problems is the veteran's April 1974 report that he was 
treated for "nerves" in March 1974, approximately 21/2 years 
after service.  The veteran has recently stated that he was 
treated approximately 18 months after service, after the end 
of the presumptive period.

The Board notes that the veteran has contended that he had a 
psychiatric problem before service which was aggravated by 
service.  However, under 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304, he is presumed to be in sound condition when 
accepted for service when, as here, his enlistment physical 
examination report did
not identify any psychiatric problems  and when there is no 
clear and unmistakable evidence which serves to rebut the 
presumption.

Moreover, there is no medical nexus evidence which serves to 
link the currently claimed acquired psychiatric disability to 
the veteran's service.  In essence, the veteran has himself 
rendered an opinion which indicates that his currently 
claimed psychiatric disability either had its inception 
during his service or was aggravated by his service.  
However, the record does not show that the veteran possess 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Lay persons such 
as the veteran are not considered competent to offer medical 
opinions regarding causation or diagnosis, and therefore that 
evidence does not establish that the claim is plausible.  
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  Thus, the 
veteran's opinion is not sufficient to well-ground the claim.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that a well grounded claim of entitlement to 
service connection for an acquired psychiatric disability has 
not been submitted.  The benefit sought on appeal is denied.

Additional comment

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the claimant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA is not on notice of 
any other known and existing evidence which would make the 
veteran's service connection claim plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well-grounded.

ORDER

A well-grounded claim of entitlement to service connection 
for an acquired psychiatric disability not having been 
submitted, the benefit sought on appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Indeed, in the report of medical history which accompanied his June 1967 enlistment physical examination, 
the veteran responded "no" to the questions concerning depression or excessive worry and nervous trouble of 
any sort.

